Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 16, 2019

                                        No. 04-19-00488-CV

                                         Robert DUNLAP,
                                            Appellant

                                                  v.

                                          Charles TROIS,
                                             Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-00955
                          Honorable Mary Lou Alvarez, Judge Presiding


                                           ORDER

       On October 8, 2019, this court notified the court reporter that the reporter’s record was
late. The next day, the court reporter filed a notification of late record, stating that the reporter’s
record was not filed because appellant failed to request the record. The court reporter also stated
that appellant failed to pay or make arrangements to pay the reporter’s fee for preparing the
record and that appellant was not entitled to appeal without paying the fee.

       Rule 34.6(b) of the Texas Rules of Appellate Procedure requires appellant to “request in
writing that the official reporter prepare the reporter’s record.” See TEX. R. APP. P. 34.6(b). The
request must designate the portions of the proceedings to be included as well as any exhibits. Id.

       It is therefore ORDERED that appellant provide written proof by October 28, 2019 that
he has properly requested the record from the court reporter.

        It is further ORDERED that appellant provide written proof by October 28, 2019 that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date of this order, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See id. R. 37.3(c).
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk